Citation Nr: 0623038	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-40 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 9, 1997 
for the grant of service connection for fibromyalgia.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1984 to March 1989, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.



FINDING OF FACT

The veteran's original claim for disability benefits was 
received on October 9, 1997, more than one year after 
separation from service.


CONCLUSION OF LAW

The requirements for an effective date earlier than October 
9, 1997 for the grant of service connection for fibromyalgia 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.151, 3.155, 3.400 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in April 2004.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and her 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

VA laws and regulations provide that unless specifically 
provided otherwise, the effective date of an award based on 
an original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
In addition, unless a claim for VA benefits is received 
within one year of separation from service, the effective 
date of the claim will be the later of the date of receipt of 
claim and the date entitlement arose.  38 C.F.R. § 3.400 (b) 
(ii)(B).

The basic facts in this case are not in dispute.  The veteran 
was discharged from service in March 1989.  On October 9, 
1997, the RO received a claim for disability compensation 
from the veteran.  While the RO initially denied the 
veteran's claim for service connection for fibromyalgia, a 
BVA decision dated in June 2003 granted service connection 
for fibromyalgia.  A rating decision dated in June 2003 
effectuated the Board's decision and granted service 
connection for fibromyalgia, effective from October 9, 1997.

The veteran believes that an effective date earlier than 
October 9, 1997 (the date her original claim was received) is 
warranted for her fibromyalgia.  Her rationale is that her 
fibromyalgia began many years before she filed her claim, and 
she submitted a letter from a doctor indicating that while 
she was diagnosed with fibromyalgia in 1998 she had had 
symptoms such as fatigue, nausea, and irritable bowel 
syndrome for about ten years.  Nevertheless, the regulations 
are clear that it is the later of the date entitlement arose 
and the date of application, unless the claim is filed within 
a year of discharge from service.  The veteran has not 
contended that she filed a claim for VA disability 
compensation within one year of separation from service, or 
that she filed such a claim prior to October 9, 1997.  

Thus, while the veteran may have had fibromyalgia for many 
years prior to filing her claim, the earliest date service 
connection may be granted is the date of her claim since the 
claim was filed more than one year after her separation from 
service.  As such, October 9, 1997, the date the veteran's 
claim was received, was the appropriate effective date for 
the veteran's claim, and an earlier effective date is 
therefore denied.


ORDER

An effective date earlier than October 9, 1997 for the grant 
of service connection for fibromyalgia is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


